Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Responses to the arguments of the applicant are presented after the first rejection they are directed to.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014).
Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014) illustrates in figure 1, a silicon substrate coated with a (positive) photoresist which is exposed using a mask 
To form the planar/linear mirror through the thickness of the resist, exposure over the entire exposure latitude would need to take place, including the middle linear response region and the (two) non-linear response regions near the shoulder and tail of the exposure curve of the photoresist with compensation in the exposure for these nonlinearities to produce the linear/planar latent image. The portion of the resist pattern where the resist thicknesses is slightly reduced is exposed to only the tail of the Gaussian laser beam. 
With respect to claims 13, this is the product which is a mirror/angled profile formed in a positive resist.  There are no artifacts from the exposure process.  The applicant has the burden under MPEP 2113 of establishing that the process of the claims results in a materially different article that that used in the prior art.
 The applicant argues that the use of a non-linear laser beam in combination with a non-linear exposure and development to yield a mirror with a non-zero angle relative to the plane.  The examiner points out that the laser beam inherently has Gaussian due to the use of lenses, and is (computer) controlled to via a 256 level grayscale bitmap to produce a 45 degree mirror in the positive AZ3312 resist.  The 45 degree angle is clearly non-zero mirror surface which has a roughness of less than 80 nm (P-V).  The amount of resist removed will inherently be non-linear when the exposure crosses the exposure threshold of the resist and resist begins to be removed by the exposure (uppermost edge of the mirror) and .

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kato et al. JP 2007-232840.
See resist structure of figure 6
With respect to claims 13, this is the product which is a mirror/angled profile formed in a positive resist.  There are no artifacts from the exposure process.  The applicant has the burden under MPEP 2113 of establishing that the process of the claims results in a materially different article that that used in the prior art. 

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nakaya et al. 20040037487.
Nakaya et al. 20040037487 teaches with respect to figures 18-21, a substrate (202), a lower cladding layer (204), a core layer (206) and a positive resist (150), where the exposed areas to the UV light transmitted by the scanning grayscale exposure through the digital micromirror device (DMD)  are removed by development to form an angled structure (150A). This pattern is then transferred into the underlying core area by etching to form structure with angled faces (208).  The ends are then coated with a reflective coating (210) and overcoated with the same material as the lower cladding layer (204) and the substrate is removed (see figure 21) [0153-0166]. The resist structure of figures 22B, and 22G also meet the claim.  Figures 28A-
With respect to claims 13, this is the product which is a mirror/angled profile formed in a positive resist.  There are no artifacts from the exposure process.  The applicant has the burden under MPEP 2113 of establishing that the process of the claims results in a materially different article that that used in the prior art. 
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yanagisawa et al. 20090074353.
Yanagisawa et al. 20090074353 describes with respect to figures 2A-E, an upper cladding layer (11) coated with a (positive photoresist) core layer (12) which is exposed from the top surface and developed to pattern it with a 45 degree angle forming a trapezoid.  The inclined surface is then selectively coated with gold and then a lower cladding coating applied [0006]. 
	The layer (12) is patterned by exposure and development, which makes it a resist and the photoresist pattern tapers toward layer 11, so the least exposure (only removing the top portion ) corresponds to the thicker portion of the taper and more exposure corresponds to the thinner portion of the taper, making it a positive resist.  (note the exposure from the top in Nakatani et al. JP 2004-062157 of the negative resist hardens the upper portion and results in an overhang) . 
With respect to claims 13, this is the product which is a mirror/angled profile formed in a positive resist.  There are no artifacts from the exposure process.  The applicant has the burden . 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014), in view of Nakaya et al. 20040037487 and Yanagisawa et al. 20090074353.
	It would have been obvious to one skilled in the art to modify the process of Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014) by selectively coating the angled face of the coupler/island with a reflective material as for the resist in 28A-28G of Nakaya et al. 20040037487 and [0006] of Yanagisawa et al. 20090074353. Further, it would have been obvious to modify the process by forming the pattern on a lower cladding layer as taught in figure 28 28C or 28D of Nakaya et al. 20040037487 and overcoating the resultant coupler with a cladding material as taught in figure 2 of Yanagisawa et al. 20090074353 [0006] and figure 28F of Nakaya et al. 20040037487.   Further, it would have been obvious to one skilled in the art to modify the process by repeating it to form multilevel devices where the photoresist is used as the core similar to this of figures 29A-29J and/or to perform the alignments discussed in Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014).  See the mirror formed in the figures.
	The rejection stands for the reasons above without further comment as no further arguments were directed at this rejection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 20, 2021